DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities: “the the recognized” appears to be a typographical error of “the recognized”.  Appropriate correction is required.


Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. The applicant argues, “Thus, this paragraph of Chopra does not disclose using the fiduciary marker to recognize a tool within the enhanced reality image. Rather, this paragraph discloses only that the geometric position of the rods of the fiduciary marker are used to determine the position of internal elements from sensed image data. That is determining the position of elements from sensed image data does not teach to recognize the elements within the image associated with the image data.”. (See Applicant’s Remarks, page 14, second to last paragraph)
The examiner respectfully disagrees. The combination of Silva in view of Chopra teaches “recognize the at least one of the medical tool and the tool identifier within the generated camera image” (Chopra; In some embodiments, the fiducial marker may use a continuous rod or strip of material that can function like a SDD (be detectable to a sensor or imaging device) instead of discrete bullets or pellets (FIG. 2J). An exploded view is provided in FIG. 2K. In such an embodiment, the dimensions of each rod or strip are known. There may be 2 or more such continuous rods placed at an angle to each other. The length of each rod and the angle of connection can be known, so the geometric position of each rod relative to the visual aspect of the marker can be used to help calibrate and determine the position of internal elements from the sensed image data. See paragraph [0091]). Specifically Chopra teaches the recognition and position tracking of the medical device based on an identifier on the medical device using imaging. Chopra is combined for the positioning and locating based on the fiducial marker.
The applicant argues, “According, in contrast to amended claim 1, Chopra also fails to teach to trigger a medical procedure action in response to the recognition of at least one of the medical tool and the tool identifier within a camera image. Further, as neither reference discloses a controller that recognizes at least one of the medical tool and the tool identifier within a camera image, there is no reasonable basis to find that such triggering of a medical procedure action is obvious in view of the combination of references.” (See Applicant’s Remarks, page 14, last paragraph)
The examiner respectfully disagrees. The combination of Silva in view of Chopra teaches trigger a medical procedure action in response to the recognition of at least one of the medical tool and the tool identifier within the camera image. Silva teaches the position of the medical device is provided and represented in the holographic image via a fluoroscope image (Silva; See figure 5B)( Silva;  In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046])( Silva; The computing device 30 may update the holographic image to include a representation of a portion of an instrument positioned relative to a patient's organ, e.g., a position of a catheter tip relative to the patient's heart. The computing device 30 may update the holographic image based on sensor data from the instrument indicative of detected motion of the instrument. See paragraph [0052]) .
Specifically Chopra teaches the recognition and position tracking of the medical device based on an identifier on the medical device using imaging (Chopra; In some embodiments, the fiducial marker may use a continuous rod or strip of material that can function like a SDD (be detectable to a sensor or imaging device) instead of discrete bullets or pellets (FIG. 2J). An exploded view is provided in FIG. 2K. In such an embodiment, the dimensions of each rod or strip are known. There may be 2 or more such continuous rods placed at an angle to each other. The length of each rod and the angle of connection can be known, so the geometric position of each rod relative to the visual aspect of the marker can be used to help calibrate and determine the position of internal elements from the sensed image data. See paragraph [0091]). Chopra is combined for the positioning and locating based on the fiducial marker.
The applicant argues that the “For the foregoing reasons, Applicant submits that independent claim 1 is patentable over the cited art. Applicant further submits that independent claims 11 and 16, which include similar terms as claim 1, are also patentable over the cited art. By virtue of their dependence from claim 1, 11, or 16, claims 2-10, 12-15, and 17-20 are also patentable over the cited art. Thus, Applicant respectfully requests withdrawal of the rejections of claims 1-20.” (See Applicant’s Remarks, page 15, Second paragraph).
The applicant’s remarks are fully considered, but are not persuasive as there are no deficiencies in the rejection as detailed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (WO 2017/165301)(Hereinafter referred to as Silva) in view of Chopra et al. (US 2018/0092698)(Hereinafter referred to as Chopra).

Regarding claim 1, Silva teaches an augmented reality trigger system  for implementing an augmented reality trigger method (Systems and methods for virtual reality or augmented reality (VR/AR) visualization of 3D medical images using a VR/AR visualization system are disclosed. The VR/AR visualization system includes a computing device operatively coupled to a VR/AR device, and the VR/AR device includes a holographic display and at least one sensor. The holographic display is configured to display a holographic image to an operator. The computing device is configured to receive at least one stored 3D image of a subject's anatomy and at least one real-time 3D position of at least one surgical instrument. The computing device is further configured to register the at least one real-time 3D position of the at least one surgical instrument to correspond to the at least one 3D image of the subject's anatomy, and to generate the holographic image comprising the at least one real-time position of the at least one surgical instrument overlaid on the at least one 3D image of the subject's anatomy.  See abstract), the augmented reality trigger system  comprising: 
a primary augmented reality device configured to generate a camera image of a real world (Along those lines, the VR/ AR device 60 can be a wearable device, including, but not limited to, the Microsoft HOLOLENS™ (i.e. an AR device) and OCULUS RIFT™ (i.e. VR device). The VR/AR device 60 may include sensors such as motion sensors (e.g., accelerometers, gyroscopes, or inertial measurement units), audio sensors, eye and gaze tracking sensors, and/or an electronic display, among other components. In another aspect, the VR/AR device 60 can provide a projected holographic display that includes the 3D model 65. The VR/AR device 60 may be communicatively coupled to the HMD via a wireless exchange protocol, or via a wired connection. In at least some aspects, use of an AR device may be advantageous since it allows the operator to see the patient and interact with the patient in real time while simultaneously viewing and interacting with the 3D model 65 and deriving the benefits of it, making for a safer patient experience. See paragraph [0062])( The input device may include imaging sensors (e.g., cameras), illumination sources for the imaging sensors, motion sensors, depth sensors, among other components. Based on sensor data, the input device can capture hand gestures and perform posture detection of an operator. In one aspect, the operator-enabled inputs may be derived from modifications of existing operator-enabled inputs provided with the VR/ AR device 60. See paragraph [0064]); and 
a trigger action controller ((Along those lines, the VR/ AR device 60 can be a wearable device, including, but not limited to, the Microsoft HOLOLENS™ (i.e. an AR device) and OCULUS RIFT™ (i.e. VR device). The VR/AR device 60 may include sensors such as motion sensors (e.g., accelerometers, gyroscopes, or inertial measurement units), audio sensors, eye and gaze tracking sensors, and/or an electronic display, among other components. In another aspect, the VR/AR device 60 can provide a projected holographic display that includes the 3D model 65. The VR/AR device 60 may be communicatively coupled to the HMD via a wireless exchange protocol, or via a wired connection. In at least some aspects, use of an AR device may be advantageous since it allows the operator to see the patient and interact with the patient in real time while simultaneously viewing and interacting with the 3D model 65 and deriving the benefits of it, making for a safer patient experience. See paragraph [0062])) configured to: 
recognize a generation, by the primary augmented reality device, of the camera image of the real world (In one aspect, a VR/ AR visualization system is provided. The VR/ AR visualization system includes a VR/ AR device that includes a holographic display configured to display a holographic image to an operator, and a computing device operatively coupled to the VR/ AR device. The computing device includes a non-volatile memory and a processor. The computing device is configured to receive at least one stored 3D image of a subject's anatomy, to receive at least one real-time 3D position of at least one surgical instrument, to register the at least one real-time 3D position of the at least one surgical instrument to correspond to the at least one stored 3D image of the subject's anatomy; and to generate the holographic image. The holographic image includes the at least one real-time 3D position of the at least one surgical instrument overlaid on the at least one 3D image of the subject's anatomy. See paragraph [0006]) (Along those lines, the VR/ AR device 60 can be a wearable device, including, but not limited to, the Microsoft HOLOLENS™ (i.e. an AR device) and OCULUS RIFT™ (i.e. VR device). The VR/AR device 60 may include sensors such as motion sensors (e.g., accelerometers, gyroscopes, or inertial measurement units), audio sensors, eye and gaze tracking sensors, and/or an electronic display, among other components. In another aspect, the VR/AR device 60 can provide a projected holographic display that includes the 3D model 65. The VR/AR device 60 may be communicatively coupled to the HMD via a wireless exchange protocol, or via a wired connection. In at least some aspects, use of an AR device may be advantageous since it allows the operator to see the patient and interact with the patient in real time while simultaneously viewing and interacting with the 3D model 65 and deriving the benefits of it, making for a safer patient experience. See paragraph [0062]), and trigger a medical procedure action by at least one of the primary augmented reality device  and a medical device  in response to the recognition and the position of the at least one of the medical tool and the tool identifier (See figure 5B)( In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046])(The computing device 30 may update the holographic image to include a representation of a portion of an instrument positioned relative to a patient's organ, e.g., a position of a catheter tip relative to the patient's heart. The computing device 30 may update the holographic image based on sensor data from the instrument indicative of detected motion of the instrument. See paragraph [0052]), but is silent to the recognition of the medical tool being based on an image including the at least one of the medical tool and the tool identifier, recognize the at least one of the medical tool and the tool identifier within the generated image.
Chopra teaches the ability to image a guidewire with a fiducial marker to track the position of the guidewire (In some embodiments, the fiducial marker may use a continuous rod or strip of material that can function like a SDD (be detectable to a sensor or imaging device) instead of discrete bullets or pellets (FIG. 2J). An exploded view is provided in FIG. 2K. In such an embodiment, the dimensions of each rod or strip are known. There may be 2 or more such continuous rods placed at an angle to each other. The length of each rod and the angle of connection can be known, so the geometric position of each rod relative to the visual aspect of the marker can be used to help calibrate and determine the position of internal elements from the sensed image data. See paragraph [0091]).
Silva and Chopra teach of augmented reality surgical tool tracking and Chopra teaches that a fiducial marker can be placed on the medical tool to track its location with an image, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Silva with the positioning and location using a fiducial marker of Chopra such that the user could identify the tool in an image and locate it when it is in or out of view.
	
Regarding claim 2, Silva in view of Chopra teaches the augmented reality trigger system  of claim 1, wherein the trigger action controller is further configured to recognize a shape of the medical tool  within the camera image of the real world (Chopra; In some embodiments, the fiducial marker may use a continuous rod or strip of material that can function like a SDD (be detectable to a sensor or imaging device) instead of discrete bullets or pellets (FIG. 2J). An exploded view is provided in FIG. 2K. In such an embodiment, the dimensions of each rod or strip are known. There may be 2 or more such continuous rods placed at an angle to each other. The length of each rod and the angle of connection can be known, so the geometric position of each rod relative to the visual aspect of the marker can be used to help calibrate and determine the position of internal elements from the sensed image data. See paragraph [0091])(Shape is recognized based on positioning of the fiducial markers relative to the camera).

Regarding claim 3, Silva in view of Chopra teaches The augmented reality trigger system  of claim 1, wherein the tool identifier  includes at least one of: a tool label; a custom marker attached to the medical tool ; and a custom marker unattached to the medical tool (Chopra; In some embodiments, the fiducial marker may use a continuous rod or strip of material that can function like a SDD (be detectable to a sensor or imaging device) instead of discrete bullets or pellets (FIG. 2J). An exploded view is provided in FIG. 2K. In such an embodiment, the dimensions of each rod or strip are known. There may be 2 or more such continuous rods placed at an angle to each other. The length of each rod and the angle of connection can be known, so the geometric position of each rod relative to the visual aspect of the marker can be used to help calibrate and determine the position of internal elements from the sensed image data. See paragraph [0091])(Chopra; See paragraph [0055]).

Regarding claim 4, Silva in view of Chopra teaches The augmented reality trigger system  of claim 1, wherein the trigger action controller is further configured to at least one of: trigger a display by the primary augmented reality device  of content related to the medical tool; and trigger a display by the primary augmented reality device  of a holographic model of the medical tool (Sliva; See figure 5B)( Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]).

Regarding claim 5, Silva in view of Chopra teaches the augmented reality trigger system  of claim 4, wherein the content related to the medical tool  includes at least one of: an overlay of the medical tool  of a virtual screen of the primary augmented reality device (Sliva; See figure 5B)( Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]); an input feed of the medical tool ; a description of the medical tool (Sliva; See figure 5B)(Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]); instructions for operating the medical tool; cases involving the use of at least one of the medical tool  and additional medical tool  similar to the medical tool ; and one or more warnings associated with the medical tool .

Regarding claim 6, Silva in view of Chopra teaches The augmented reality trigger system  of claim 1, wherein the medical device is configured to display a real world image of the medical tool (Sliva; See figure 5B)(Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]); and wherein the trigger action controller is further configured to at least one of: trigger a display by the medical device  of content related to the medical tool ; and trigger a display by the medical device  of a holographic model of the medical tool (Sliva; See figure 5B)( Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]).

Regarding claim 7, Silva in view of Chopra teaches The augmented reality trigger system  of claim 6, wherein the content related to the medical tool  includes at least one of: an input feed of the medical tool (Sliva; See figure 5B)(Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]); 
a description of the medical tool (Sliva; See figure 5B)(Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]); instructions for operating the medical tool ; cases involving the use of at least one of the medical tool  and additional medical tool  similar to the medical tool ; and one or more warnings associated with the medical tool .

Regarding claim 8, Silva in view of Chopra teaches The augmented reality trigger system of claim 1, wherein the medical device  is configured to image a medical procedure (Sliva; See figure 5B)(Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]); and 
wherein the trigger action controller is  further configured to trigger the medical device  to set an operational mode related to the medical tool for imaging the medical procedure (Silva; In one aspect, the holographic image may be displayed on a holographic display of a VR/ AR device 60 to an operator. In response to one or more cues from the operator, the computing device 30 may modify the holographic image as displayed on the holographic display according to the preferences of the operator. By way of non-limiting example, the operator may enlarge, reduce, rotate, or move the holographic image as displayed on the holographic display to facilitate the accomplishment of a diagnostic and/or surgical procedure. In various aspects, if the VR/AR system 10 includes multiple VR/AR devices 60, a first VR/AR device 60 worn by a first operator may be operatively coupled to the computing device 30 such that only the first operator may modify the holographic image as displayed on all holographic displays of all VR/ AR devices 60 of the VR/ AR system 10. In these various other aspects, the computing device 30 may receive the relative positions and orientations of each of the multiple VR/ AR devices 60 and generate a holographic image for each VR/ AR device 60 corresponding to each position and each orientation of each VR/ AR device 60 relative to the first VR/ AR device 60 worn by the first operator, who also controls modifications of the holographic image. See paragraph [0047])(Silva; In various aspects, the computing device 30 may update the holographic image over time to account for changes due to one or more time-varying factors including, but not limited to: section or deselection of a user-selectable menu element by the operator, receipt of updated real-time data such as updated vital signs data, an additional ablation event, a change in other datasets, such as the real-time dataset associated with the fluoroscope imaging. The computing device 30 may update the holographic image to include a representation of a portion of an instrument positioned relative to a patient's organ, e.g., a position of a catheter tip relative to the patient's heart. The computing device 30 may update the holographic image based on sensor data from the instrument indicative of detected motion of the instrument. See paragraph [0052]).

Regarding claim 9, Silva in view of Chopra teaches the augmented reality trigger system  of claim 1, further comprising: 
a secondary augmented reality device (Sliva; In various aspects, the VR/ AR system 10 may include multiple VR/ AR devices 60. By way of non-limiting example, a first operator may wear a first VR/AR device 60 including, but not limited to, a first head-mounted display, and a second operator may wear a second VR/AR device 60 including, but not limited to, a second head-mounted display. In this non-limiting example, the first and second operators may perform a surgical procedure together on a patient. The first and second VR/ AR devices 60 may display different views of the same organ or portion of anatomy of the patient 20. For instance, displayed views of the patient's heart 15 may positioned at different angles based on the location of the corresponding VR/AR device 60 relative to the patient 20. See paragraph [0042]); and 
wherein the trigger action controller is further configured to: triggering a medical procedure action by at least one of the primary augmented reality device , the medical device,  and the secondary augmented reality device  in response to the recognized generation by the primary augmented reality device  of the camera image of the real world including the at least one of the medical tool  and the tool identifier (Sliva; In various aspects, the VR/ AR system 10 may include multiple VR/ AR devices 60. By way of non-limiting example, a first operator may wear a first VR/AR device 60 including, but not limited to, a first head-mounted display, and a second operator may wear a second VR/AR device 60 including, but not limited to, a second head-mounted display. In this non-limiting example, the first and second operators may perform a surgical procedure together on a patient. The first and second VR/ AR devices 60 may display different views of the same organ or portion of anatomy of the patient 20. For instance, displayed views of the patient's heart 15 may positioned at different angles based on the location of the corresponding VR/AR device 60 relative to the patient 20. See paragraph [0042])( Sliva; See figure 5B).

Regarding claim 10, Silva in view of Chopra teaches The augmented reality trigger system  of claim 1, wherein the medical tool  is one of a guidewire, a catheter, a valve, or a stent (Silva; The EP catheters 50 may be moved by the operator throughout the patient's heart 15 and collect diagnostic information. Both diagnostic and ablation catheters 50 are configured to obtain electroanatomic data throughout their use, including during ablation. In addition to collecting the electroanatomic data, the VR/ AR system 100 may also capture the spatial related information, i.e., where the electroanatomic data is occurring within the patient's heart, so that the electroanatomic data can be mapped to the transformed full 3D model. In an aspect, the electroanatomic mapping device 50 captures the positioning of instruments inside a patient as well. See paragraph [0059])(Chopra; In some embodiments, the fiducial marker may use a continuous rod or strip of material that can function like a SDD (be detectable to a sensor or imaging device) instead of discrete bullets or pellets (FIG. 2J). An exploded view is provided in FIG. 2K. In such an embodiment, the dimensions of each rod or strip are known. There may be 2 or more such continuous rods placed at an angle to each other. The length of each rod and the angle of connection can be known, so the geometric position of each rod relative to the visual aspect of the marker can be used to help calibrate and determine the position of internal elements from the sensed image data. See paragraph [0091])(Chopra; FIG. 34 illustrates a guidewire having fiducial markers according to an embodiment. See paragraph [0055]).
a
Regarding claim 11, Silva teaches A trigger action controller  for implementing an augmented reality trigger method (Systems and methods for virtual reality or augmented reality (VR/AR) visualization of 3D medical images using a VR/AR visualization system are disclosed. The VR/AR visualization system includes a computing device operatively coupled to a VR/AR device, and the VR/AR device includes a holographic display and at least one sensor. The holographic display is configured to display a holographic image to an operator. The computing device is configured to receive at least one stored 3D image of a subject's anatomy and at least one real-time 3D position of at least one surgical instrument. The computing device is further configured to register the at least one real-time 3D position of the at least one surgical instrument to correspond to the at least one 3D image of the subject's anatomy, and to generate the holographic image comprising the at least one real-time position of the at least one surgical instrument overlaid on the at least one 3D image of the subject's anatomy.  See abstract), the trigger action controller (((Along those lines, the VR/ AR device 60 can be a wearable device, including, but not limited to, the Microsoft HOLOLENS™ (i.e. an AR device) and OCULUS RIFT™ (i.e. VR device). The VR/AR device 60 may include sensors such as motion sensors (e.g., accelerometers, gyroscopes, or inertial measurement units), audio sensors, eye and gaze tracking sensors, and/or an electronic display, among other components. In another aspect, the VR/AR device 60 can provide a projected holographic display that includes the 3D model 65. The VR/AR device 60 may be communicatively coupled to the HMD via a wireless exchange protocol, or via a wired connection. In at least some aspects, use of an AR device may be advantageous since it allows the operator to see the patient and interact with the patient in real time while simultaneously viewing and interacting with the 3D model 65 and deriving the benefits of it, making for a safer patient experience. See paragraph [0062]))) comprising: 
at least one processor configured (In one aspect, a VR/ AR visualization system is provided. The VR/ AR visualization system includes a VR/ AR device that includes a holographic display configured to display a holographic image to an operator, and a computing device operatively coupled to the VR/ AR device. The computing device includes a non-volatile memory and a processor. The computing device is configured to receive at least one stored 3D image of a subject's anatomy, to receive at least one real-time 3D position of at least one surgical instrument, to register the at least one real-time 3D position of the at least one surgical instrument to correspond to the at least one stored 3D image of the subject's anatomy; and to generate the holographic image. The holographic image includes the at least one real-time 3D position of the at least one surgical instrument overlaid on the at least one 3D image of the subject's anatomy. See paragraph [0006]) to: 
recognize a generation by a primary augmented reality device of a camera image of a real world (In one aspect, a VR/ AR visualization system is provided. The VR/ AR visualization system includes a VR/ AR device that includes a holographic display configured to display a holographic image to an operator, and a computing device operatively coupled to the VR/ AR device. The computing device includes a non-volatile memory and a processor. The computing device is configured to receive at least one stored 3D image of a subject's anatomy, to receive at least one real-time 3D position of at least one surgical instrument, to register the at least one real-time 3D position of the at least one surgical instrument to correspond to the at least one stored 3D image of the subject's anatomy; and to generate the holographic image. The holographic image includes the at least one real-time 3D position of the at least one surgical instrument overlaid on the at least one 3D image of the subject's anatomy. See paragraph [0006]) (Along those lines, the VR/ AR device 60 can be a wearable device, including, but not limited to, the Microsoft HOLOLENS™ (i.e. an AR device) and OCULUS RIFT™ (i.e. VR device). The VR/AR device 60 may include sensors such as motion sensors (e.g., accelerometers, gyroscopes, or inertial measurement units), audio sensors, eye and gaze tracking sensors, and/or an electronic display, among other components. In another aspect, the VR/AR device 60 can provide a projected holographic display that includes the 3D model 65. The VR/AR device 60 may be communicatively coupled to the HMD via a wireless exchange protocol, or via a wired connection. In at least some aspects, use of an AR device may be advantageous since it allows the operator to see the patient and interact with the patient in real time while simultaneously viewing and interacting with the 3D model 65 and deriving the benefits of it, making for a safer patient experience. See paragraph [0062]); and 
trigger a medical procedure action, by at least one of the primary augmented reality device  and a medical device,  in response to the recognized generation by the primary augmented reality device  of the camera image of the real world and the position of the medical tool (See figure 5B)( In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046])(The computing device 30 may update the holographic image to include a representation of a portion of an instrument positioned relative to a patient's organ, e.g., a position of a catheter tip relative to the patient's heart. The computing device 30 may update the holographic image based on sensor data from the instrument indicative of detected motion of the instrument. See paragraph [0052]), but is silent to the recognition of the medical tool being based on an image including at least one of the medical tool and the tool identifier associated with the medical tool.
Chopra teaches the ability to image a guidewire with a fiducial marker to track the position of the guidewire (In some embodiments, the fiducial marker may use a continuous rod or strip of material that can function like a SDD (be detectable to a sensor or imaging device) instead of discrete bullets or pellets (FIG. 2J). An exploded view is provided in FIG. 2K. In such an embodiment, the dimensions of each rod or strip are known. There may be 2 or more such continuous rods placed at an angle to each other. The length of each rod and the angle of connection can be known, so the geometric position of each rod relative to the visual aspect of the marker can be used to help calibrate and determine the position of internal elements from the sensed image data. See paragraph [0091]).
Silva and Chopra teach of augmented reality surgical tool tracking and Chopra teaches that a fiducial marker can be placed on the medical tool to track its location with an image, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Silva with the positioning and location using a fiducial marker of Chopra such that the user could identify the tool in an image and locate it when it is in or out of view.
	

Regarding claim 12, Silva in view of Chopra teaches the trigger action controller  of claim 11, wherein the at least one processor is further configured to at least one of: trigger a display by the primary augmented reality device of content related to the medical tool ; and trigger a display by the primary augmented reality device of a holographic model of the medical tool (Sliva; See figure 5B)( Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]).

Regarding claim 13, Silva in view of Chopra teaches The trigger action controller of claim 11, wherein the medical device is configured to display a real world image of the medical tool (Sliva; See figure 5B)(Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]); and 
wherein the at least one of processor is further configured to at least one of: trigger a display by the medical device of content related to the medical tool; and trigger a display by the medical device of a holographic model of the medical tool (Sliva; See figure 5B)( Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]).

Regarding claim 14, Silva in view of Chopra teaches the trigger action controller of claim 11, wherein the medical device is configured to image a medical procedure (Sliva; See figure 5B)(Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]); and 
wherein the at least one processor is further configured to: trigger the medical device to set an operational mode related to the medical tool  for imaging the medical procedure (Silva; In one aspect, the holographic image may be displayed on a holographic display of a VR/ AR device 60 to an operator. In response to one or more cues from the operator, the computing device 30 may modify the holographic image as displayed on the holographic display according to the preferences of the operator. By way of non-limiting example, the operator may enlarge, reduce, rotate, or move the holographic image as displayed on the holographic display to facilitate the accomplishment of a diagnostic and/or surgical procedure. In various aspects, if the VR/AR system 10 includes multiple VR/AR devices 60, a first VR/AR device 60 worn by a first operator may be operatively coupled to the computing device 30 such that only the first operator may modify the holographic image as displayed on all holographic displays of all VR/ AR devices 60 of the VR/ AR system 10. In these various other aspects, the computing device 30 may receive the relative positions and orientations of each of the multiple VR/ AR devices 60 and generate a holographic image for each VR/ AR device 60 corresponding to each position and each orientation of each VR/ AR device 60 relative to the first VR/ AR device 60 worn by the first operator, who also controls modifications of the holographic image. See paragraph [0047])(Silva; In various aspects, the computing device 30 may update the holographic image over time to account for changes due to one or more time-varying factors including, but not limited to: section or deselection of a user-selectable menu element by the operator, receipt of updated real-time data such as updated vital signs data, an additional ablation event, a change in other datasets, such as the real-time dataset associated with the fluoroscope imaging. The computing device 30 may update the holographic image to include a representation of a portion of an instrument positioned relative to a patient's organ, e.g., a position of a catheter tip relative to the patient's heart. The computing device 30 may update the holographic image based on sensor data from the instrument indicative of detected motion of the instrument. See paragraph [0052]).

Regarding claim 15, Silva in view of Chopra teaches The trigger action controller of claim 11, 
wherein the at least one processor is further configured to: triggering an action by at least one of the primary augmented reality device, the medical device, and a secondary augmented reality device in response to the recognized generation by the primary augmented reality device of the camera image of the real world including the at least one of the medical tool and the tool identifier (Sliva; In various aspects, the VR/ AR system 10 may include multiple VR/ AR devices 60. By way of non-limiting example, a first operator may wear a first VR/AR device 60 including, but not limited to, a first head-mounted display, and a second operator may wear a second VR/AR device 60 including, but not limited to, a second head-mounted display. In this non-limiting example, the first and second operators may perform a surgical procedure together on a patient. The first and second VR/ AR devices 60 may display different views of the same organ or portion of anatomy of the patient 20. For instance, displayed views of the patient's heart 15 may positioned at different angles based on the location of the corresponding VR/AR device 60 relative to the patient 20. See paragraph [0042])( Sliva; See figure 5B).

Regarding claim 16, Silva teaches An augmented reality trigger method (Systems and methods for virtual reality or augmented reality (VR/AR) visualization of 3D medical images using a VR/AR visualization system are disclosed. The VR/AR visualization system includes a computing device operatively coupled to a VR/AR device, and the VR/AR device includes a holographic display and at least one sensor. The holographic display is configured to display a holographic image to an operator. The computing device is configured to receive at least one stored 3D image of a subject's anatomy and at least one real-time 3D position of at least one surgical instrument. The computing device is further configured to register the at least one real-time 3D position of the at least one surgical instrument to correspond to the at least one 3D image of the subject's anatomy, and to generate the holographic image comprising the at least one real-time position of the at least one surgical instrument overlaid on the at least one 3D image of the subject's anatomy.  See abstract) comprising: recognizing, by the trigger action controller, a generation by a primary augmented reality device of a camera image of a real world (((Along those lines, the VR/ AR device 60 can be a wearable device, including, but not limited to, the Microsoft HOLOLENS™ (i.e. an AR device) and OCULUS RIFT™ (i.e. VR device). The VR/AR device 60 may include sensors such as motion sensors (e.g., accelerometers, gyroscopes, or inertial measurement units), audio sensors, eye and gaze tracking sensors, and/or an electronic display, among other components. In another aspect, the VR/AR device 60 can provide a projected holographic display that includes the 3D model 65. The VR/AR device 60 may be communicatively coupled to the HMD via a wireless exchange protocol, or via a wired connection. In at least some aspects, use of an AR device may be advantageous since it allows the operator to see the patient and interact with the patient in real time while simultaneously viewing and interacting with the 3D model 65 and deriving the benefits of it, making for a safer patient experience. See paragraph [0062]))) (In one aspect, a VR/ AR visualization system is provided. The VR/ AR visualization system includes a VR/ AR device that includes a holographic display configured to display a holographic image to an operator, and a computing device operatively coupled to the VR/ AR device. The computing device includes a non-volatile memory and a processor. The computing device is configured to receive at least one stored 3D image of a subject's anatomy, to receive at least one real-time 3D position of at least one surgical instrument, to register the at least one real-time 3D position of the at least one surgical instrument to correspond to the at least one stored 3D image of the subject's anatomy; and to generate the holographic image. The holographic image includes the at least one real-time 3D position of the at least one surgical instrument overlaid on the at least one 3D image of the subject's anatomy. See paragraph [0006]) (Along those lines, the VR/ AR device 60 can be a wearable device, including, but not limited to, the Microsoft HOLOLENS™ (i.e. an AR device) and OCULUS RIFT™ (i.e. VR device). The VR/AR device 60 may include sensors such as motion sensors (e.g., accelerometers, gyroscopes, or inertial measurement units), audio sensors, eye and gaze tracking sensors, and/or an electronic display, among other components. In another aspect, the VR/AR device 60 can provide a projected holographic display that includes the 3D model 65. The VR/AR device 60 may be communicatively coupled to the HMD via a wireless exchange protocol, or via a wired connection. In at least some aspects, use of an AR device may be advantageous since it allows the operator to see the patient and interact with the patient in real time while simultaneously viewing and interacting with the 3D model 65 and deriving the benefits of it, making for a safer patient experience. See paragraph [0062]); and triggering, by trigger the action controller, a medical procedure action, by at least one of the primary augmented reality device and a medical device, in response to the recognized generation by the primary augmented reality device of the camera image of the real world (See figure 5B)( In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046])(The computing device 30 may update the holographic image to include a representation of a portion of an instrument positioned relative to a patient's organ, e.g., a position of a catheter tip relative to the patient's heart. The computing device 30 may update the holographic image based on sensor data from the instrument indicative of detected motion of the instrument. See paragraph [0052]), the recognition of the medical tool being based on an image including at least one of the medical tool and the tool identifier associated with the medical tool.
Chopra teaches the ability to image a guidewire with a fiducial marker to track the position of the guidewire (In some embodiments, the fiducial marker may use a continuous rod or strip of material that can function like a SDD (be detectable to a sensor or imaging device) instead of discrete bullets or pellets (FIG. 2J). An exploded view is provided in FIG. 2K. In such an embodiment, the dimensions of each rod or strip are known. There may be 2 or more such continuous rods placed at an angle to each other. The length of each rod and the angle of connection can be known, so the geometric position of each rod relative to the visual aspect of the marker can be used to help calibrate and determine the position of internal elements from the sensed image data. See paragraph [0091]).
Silva and Chopra teach of augmented reality surgical tool tracking and Chopra teaches that a fiducial marker can be placed on the medical tool to track its location with an image, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Silva with the positioning and location using a fiducial marker of Chopra such that the user could identify the tool in an image and locate it when it is in or out of view.

Regarding claim 17, Silva in view of Chopra teaches The augmented reality trigger method of claim 16, wherein triggering the medical procedure action by the primary augmented reality device includes at least one of: triggering, by the trigger action controller, a display by the primary augmented reality device of content related to the medical tool; and triggering, by the trigger action controller, a display by the primary augmented reality device of a holographic model of the medical tool (Sliva; See figure 5B)( Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]).

Regarding claim 18, Silva in view of Chopra teaches The augmented reality trigger method of claim 16, wherein the medical device is configured to display a real world image of the medical tool (Sliva; See figure 5B)(Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]); and wherein triggering the medical procedure action by the medical device includes at least one of: triggering, by the trigger action controller, a display by the medical device of content related to the medical tool; and triggering, by the trigger action controller, a display by the medical device  of a holographic model of the medical tool (Sliva; See figure 5B)( Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]).

Regarding claim 19, Silva in view of Chopra teaches The augmented reality trigger method of claim 16, wherein the medical device is configured to image of a medical procedure (Sliva; See figure 5B)(Sliva; In an additional aspect, the computing device 30 may receive one or more additional datasets defining at least one additional 2D image obtained from at least one additional medical imaging device. In one aspect, the at least one additional 2D image may include a 2D representation of a 3D real-time image including, but not limited to, a real-time fluoroscope image. In this one aspect, the at least one additional 2D image may be incorporated into the holographic image in the form of a 2D visual element displayed separately from the 3D model 65. Non-limiting suitable 2D visual elements incorporated into the holographic image include a virtual 2D monitor, an inset image, and any other known representation of a 2D visual element in a 3D holographic image. By way of non-limiting example, an additional dataset defining a real-time fluoroscopic image may be incorporated into the holographic image in the form of an inset image, as illustrated in FIG. 5B. See paragraph [0046]); and 
wherein the triggering the medical procedure action by the medical device includes triggering the medical device to set an operational mode related to the medical tool for imaging the medical procedure (Silva; In one aspect, the holographic image may be displayed on a holographic display of a VR/ AR device 60 to an operator. In response to one or more cues from the operator, the computing device 30 may modify the holographic image as displayed on the holographic display according to the preferences of the operator. By way of non-limiting example, the operator may enlarge, reduce, rotate, or move the holographic image as displayed on the holographic display to facilitate the accomplishment of a diagnostic and/or surgical procedure. In various aspects, if the VR/AR system 10 includes multiple VR/AR devices 60, a first VR/AR device 60 worn by a first operator may be operatively coupled to the computing device 30 such that only the first operator may modify the holographic image as displayed on all holographic displays of all VR/ AR devices 60 of the VR/ AR system 10. In these various other aspects, the computing device 30 may receive the relative positions and orientations of each of the multiple VR/ AR devices 60 and generate a holographic image for each VR/ AR device 60 corresponding to each position and each orientation of each VR/ AR device 60 relative to the first VR/ AR device 60 worn by the first operator, who also controls modifications of the holographic image. See paragraph [0047])(Silva; In various aspects, the computing device 30 may update the holographic image over time to account for changes due to one or more time-varying factors including, but not limited to: section or deselection of a user-selectable menu element by the operator, receipt of updated real-time data such as updated vital signs data, an additional ablation event, a change in other datasets, such as the real-time dataset associated with the fluoroscope imaging. The computing device 30 may update the holographic image to include a representation of a portion of an instrument positioned relative to a patient's organ, e.g., a position of a catheter tip relative to the patient's heart. The computing device 30 may update the holographic image based on sensor data from the instrument indicative of detected motion of the instrument. See paragraph [0052]).

Regarding claim 20, Silva in view of Chopra teaches The augmented reality trigger method of claim 16, further comprising: triggering an action by at least one of the primary augmented reality device, the medical device, and a secondary augmented reality device in response to the recognized generation by the primary augmented reality device  of the camera image of the real world including the at least one of the medical tool and the tool identifier (Sliva; In various aspects, the VR/ AR system 10 may include multiple VR/ AR devices 60. By way of non-limiting example, a first operator may wear a first VR/AR device 60 including, but not limited to, a first head-mounted display, and a second operator may wear a second VR/AR device 60 including, but not limited to, a second head-mounted display. In this non-limiting example, the first and second operators may perform a surgical procedure together on a patient. The first and second VR/ AR devices 60 may display different views of the same organ or portion of anatomy of the patient 20. For instance, displayed views of the patient's heart 15 may positioned at different angles based on the location of the corresponding VR/AR device 60 relative to the patient 20. See paragraph [0042])( Sliva; See figure 5B).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611